      Case 1:19-cv-00004-GHW-KHP Document 86 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             07/29/2021


 AVERBACH et al.,                                                ORDER SCHEDULING STATUS
                                       Plaintiffs,                     CONFERENCE
                         -against-
                                                                    19-CV-0004-GHW-KHP
  CAIRO AMMAN BANK,

                                       Defendant.


KATHARINE H. PARKER, United States Magistrate Judge

       A telephonic Status Conference in this matter is hereby scheduled for Tuesday, August

3, 2021 at 11:30 p.m. Counsel for the parties are directed to call Judge Parker’s court

conference line at the scheduled time. Please dial (866) 434-5269, Access code: 4858267.


     SO ORDERED.


Dated: July 29, 2021
       New York, New York



                                                            ___________________________
                                                            KATHARINE H. PARKER
                                                            United States Magistrate Judge
